Citation Nr: 1738128	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  13-31 091	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss prior to December 2, 2015, and in excess of 10 percent thereafter.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Medina, Associate Counsel







INTRODUCTION

The Veteran served on active duty from May 1968 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for hearing loss effective from June 21, 2011, and assigned an initial rating of zero percent.  Thereafter, in an August 2016 rating decision, the RO assigned a 10 percent evaluation for the Veteran's bilateral hearing loss effective from December 2, 2015.

This matter was previously before the Board in October 2015 when it was remanded    for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is required prior to adjudication of the Veteran's claim. 

The Board notes that since the AOJ has last considered the Veteran's appeal,       new and relevant evidence has been received, including a January 2017 VA audiology examination.  Moreover, VA audiology treatment records dated July 2011, November 2015, and February 2017 reveal summaries of audiological testing done at those times.  However, full detailed reports of the audiological testing are not included in the record.  In this regard, the 2011 and 2015 audiologists noted  that detailed findings of the summaries were available in CPRS Tools, Audiogram Display, or remotely through ROES audiogram search.  The 2017 audiologist remarked, "See Deliverex/Vista Imaging for graphical results and further discussion." Such records and relevant outstanding records should be requested.      38 U.S.C.A. § 5103A(c) (West 2014).

Additionally, the pertinent evidence received from sources other than the Veteran since the issuance of the most recent supplemental statements of the case (SSOC) in August 2016 should be considered in the first instance.  38 C.F.R. § 20.1304 (2016). 

Accordingly, the case is REMANDED for the following actions:

1. Request outstanding VA treatment records, to include full audiological reports dated July 2011, November 2015, and February 2017.  All efforts to obtain these records should be documented in the claims file.  In addition, obtain and associate with the record updated VA treatment records dated since February 2017 to the present.  If no such records exist, the claims file should be annotated to reflect such and the Veteran and his representative notified of such. 

2. After completing the above requested actions, and     any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




